ORDER
PER CURIAM.
Plaintiffs appeal from the order of the trial court granting summary judgment to defendants who are comprised of the New Haven School District, its superintendent, and its board of directors. Plaintiffs sought a declaratory judgment which would require defendants to pay the prevailing wage rate, Section 290.220, RSMo 1986, to workmen doing construction work on two of defendants’ schools. The trial court determined that defendants had complied with the procedure set out in Section 177.086, RSMo 1986, had rejected all bids, and hired their own employees to construct the project.
We have reviewed the record and authorities relied upon by plaintiffs. We *46affirm the trial court s order granting summary judgment. There was substantial evidence on the record which indicated the workmen were defendants’ employees. A school district is not required to pay the prevailing wage rate to its own employees. City of Joplin v. Industrial Comm, of Mo., 329 S.W.2d 687, 692 (Mo. banc 1959); State ex rel. Ashcroft v. City of Sedalia, 629 S.W.2d 578, 585 (Mo.App.1981).
No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).